Citation Nr: 1820919	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a right eye disorder, to include residuals, removal chalazion right eye.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a heart disorder to include, ischemic heart disease status post myocardial infarct.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a heart disorder to include, ischemic heart disease status post myocardial infarct.

6.  Entitlement to service connection for hypertension.
  
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and B.B.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1962 to January 1965.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A videoconference hearing in front of the undersigned Veterans Law Judge was held in April 2016.  A transcript of the hearing has been associated with the claim file.

The matters on appeal were remanded by the Board in June 2016.  At that time, the Board noted a pending notice of disagreement with a January 2016 rating decision related to the issues of entitlement to especially adaptive housing, and increased disabilities for migraine headaches and residuals of a traumatic brain injury (TBI), among other issues.  Since then a statement of the case was sent to the Veteran related to those issues in August 2017.  The Veteran, however, has not perfected these appeals.  Therefore, they are not within the Board's jurisdiction.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a back disability, a heart disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 1997, the RO issued a rating decision denying service connection for a right eye disorder on the basis that while there was a chalazion removed from the Veteran's eye during service, there was no evidence of reoccurrence and no evidence of a right eye abnormality during the pendency of the claim.

2.  The Veteran did not file a notice of disagreement or any new evidence related to an eye disorder within one year of the April 1997 rating decision.

3.  The evidence added to the record after the April 1997 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an eye disorder.

4.  In June 2005, the Board issued a decision denying service connection for a heart disorder on the basis that there was no in-service incurrence and no causal connection between a current heart disorder and the Veteran's active service.

5.  In June 2005, the Board issued a decision denying service connection for a back disorder on the basis that there was no causal connection between the Veteran's back disorder and the Veteran's active service.

6.  The evidence received since June 2005 includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the back and heart disorder claims.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right eye disorder.  38 U.S.C. § 5108 (2012);
38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board finds no reason to delay the adjudication of these claims.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  Board decisions are final when issued; unless the Board Chairman has ordered reconsideration of the decision.  38 C.F.R. § 20.1100 (2017).

The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993); Meyer v. Brown, 9 Vet. App. 425, 429 (1996). 

Right Eye

The Veteran is seeking to reopen the claim for service connection for a right eye disorder.  In April 1997, the RO issued a rating decision and denied service connection for residuals of removal of a chalazion in the right eye.  The RO recognized the Veteran's in-service removal of a chalazion from his right eye and noted there was no recurrence and the normal right eye at the time of his separation examination.  The RO also noted the normal eye at the time of the April 1997 VA examination.  Because there was no recurrence of the in-service chalazion and no current right eye disorder, the claim was denied.  The evidence of record at that time included the Veteran's service treatment records and the April 1997 VA examination report.

In October 2009, the Veteran filed a claim for service connection for right eye cyst.  With the claim, the Veteran submitted duplicate copies of his service treatment records showing the in-service right eye chalazion cyst.  No evidence was submitted suggesting the presence of a current residual.  Many pages of VA treatment records were added to the claims file since the April 1997 rating decision, but none show treatment for residuals of the in-service right eye chalazion.  The Veteran also provided testimony at the April 2016 Board videoconference hearing, but made no suggestion that he has a current right eye cyst or any current residuals of the in-service right eye chalazion.  Remand was for the purpose of obtaining all of the Veteran's VA treatment records, but they also provide no information to suggest current residuals of the in-service right eye chalazion.

In sum, the evidence added to the claims file since the March 2006 denial include both clinical records and the Veteran's Board hearing testimony, neither of which suggest the Veteran has a current right eye disorder that is causally connected to his active service.  The evidence, while new, is not material because its factual showing is duplicative of the facts present at the time of the prior denial.  The evidence is cumulative of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of this claim for service connection for a right eye disorder is not in order. The appeal is denied.

Back and Heart

Service connection was denied for a heart disorder and for a back disorder by way of a November 1998 rating decision.  The Veteran appealed this decision and in June 2005, the Board issued its own decision denying the claims.  Both claims were denied on the basis that there was no evidence of a causal connection between any current disorder and the Veteran's active service.  The evidence of record at the time of the Board's prior action on these claims included the Veteran's service treatment records, post-service clinical records and April 1997 and April 2004 VA examination reports.  

The records received since the June 2005 Board decision include many years of post-service VA clinical records, the Veteran's hearing testimony and lay statements.  The records show the diagnosis of various disorders of the heart and back.  Further, the report of a June 2016 VA neurology consultation suggests the potential for a finding of current residuals of an in-service head injury.  The Veteran is service-connected for residuals, brain concussion, and for migraine headaches associated with the service-connected concussion residuals.  The Veteran claims his heart and back disorders and hypertension are related to that service-connected disability.  The June 2016 neurology consultation report indicates that the Veteran may indeed have some delayed consequences of the in-service head injury and that he should receive a referral to a traumatic brain injury clinic, lab work and neuropsychiatric testing.

The records added to the claims file since June 2005 are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's current heart and back disorders and his active service, particularly his service-connected concussion.  Moreover, these records are material in that it was the lack of evidence of a current disorder with a causal connection to service that was the basis of the prior denial.  Accordingly, reopening of the claims for service connection for a heart disorder and a back disorder is warranted.









	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for a right eye disorder is denied.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disorder is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a heart disorder is granted.

REMAND

The Board finds that a remand of the claims for service connection is warranted.  Examination is needed in order to determine the nature of the current heart and back disorders present, as well as to determine the potential causes for any heart, back and hypertension disabilities.  The Veteran claims these disorders to be related to his service-connected concussion and the November 2016 neurology consultation suggests the need for further examination to determine whether any such causal connection exists.  

Moreover, a May 2014 outpatient cardiology note suggests the Veteran's hypertension is secondary to his heart disorder.  The hypertension claim is, therefore, inextricably intertwined with the heart disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Thus, for the hypertension claim, in addition to obtaining an opinion, this claim should be held for decision until such a time that the heart disorder claim is decided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran the appropriate examination(s) to determine the nature and potential causes of his claimed back disorder, heart disorder and hypertension.  Please consider the November 2016 VA neurology consultation report, which suggests the need for a traumatic brain injury evaluation to determine whether the claimed disorders are related to the Veteran's traumatic brain injury, as well as the need for lab work in this regard.
Once the appropriate diagnoses are noted, the examiner should determine the following:

a.  whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder is causally connected to the Veteran's active service;

b.   whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder is caused by his service-connected brain concussion residuals;  

c.  whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected brain concussion residuals.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


